                 Case 1:19-cv-02904 Document 1-1 Filed 09/27/19 Page 1 of 2


                                                          CIVIL COVER SHEET
rc~s ru~~• ~ir~ nr~
 I.(a)PLAINTIFFS                                                              DEFENDANTS
 U.S. Securities and Exchange Commission                                     Mylan N.V.




(b) COL'Iv1'Y OF RESIDENCE OF FIRST LISTED PLAINTIFF                            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT' WaSI11t1Qt011
                    (EXCEPT IN U.S. PLAINTIFF CASES)                                             (1N U.S.PLAINTIFF GASES ONLY)
                                                                                     NO'f r~ IN L1ND COM~FM.4A710N CAS[S.USE TNG L9C:\TION OP TIiL T1L1CT OF I..AVD It~OLVFD

(c) ATTORNEYS(FIRM NAME,ADDRESS,~aND TELEPHONE NUMBER)                        A'I"I'ORNEYS (IF KNOWN)

Daniel Maher                                                              Julie Riewe
U.S. Securities and Exchange Commission                                   Debevoise &Plimpton
100 F Street, NE                                                          801 Pennsylvania Ave., NW
Washington DC 20549                                                     0 Washington, DC 20004
 II. BASIS OF JURISDICTION                                       III. CITIZENSHIP OF PRINCIPAL PARTIES(rLnCE Ate x IN oNF soY FOx
    {PLACE AA x 1N ONE BO\ O~'Ll')                               PLATA"TIFF .-A~1) nNf F30X POt2 D[ F ~NDAN'T)FOR llIVERSI"PY CASES UALY'.
                                                                                             A'i'F      DFT                                                     P7'C~          DP1'
       1 U.S. Government    ~ 3 Ee~ieral Question
         Plaintiff             (U.S. Government I~'ot a Party)   Citizen of this State         ~~          ~~         Incorporated or Principal Place          ~~                '~
                                                                                                                      of Business ire This Sta[e
       2 U.S. Government    ~ 4 Diversity                        Citizen of:mother State       ~Z          ~?         Incorporated and Principal Place ~ ~                 ~5
         Defendant             (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                Parties in item III)             Citizen or Sub'ect
                                                                               J of a          ~3               3
                                                                 Foreign Country                                      Foreign Nation                           ~6              ~6


                                           N.CASE ASSIGNMENT AND NATURE OF SUIT
           (Place an X in nne cateonrv_ A-N. that hest r~nresents your Cause of Action and one in a corresoondinQ NaturC Of Suit)

 ~ A. Antinzrst            D B. Pe~•sonal bzjcsry/                    ~ C. Admiiiistrutive Ager:cy                                ~ D. Tef~:pc~rary Restraining
                                ~~lal~~c~ctiee                             l~~viety                                                    Order/Preli~ndnary
 Q al0 A~t;trust                                                                                                                      Injzrnction
                           Q 310 Airplane                             Q 151 Medicare AcC
                           Q 315 Airplane Product Liability                                                                        Anv nature of suit from any caCegory
                           Q 320 Assault, Libel &Slander              Social Security
                                                                                                                                   may be selected for this category of
                                                                      Q 8G1 HIA (1395f~
                           Q 330 Federal Employers Liability                                                                       case assignment.
                           Q 340 Marine                               Q 8G2 Black Lung(923)
                           Q 3d5 1~Iarine Product LiabiliCy           ~ HG3 DIWC/DI WW (405(e))                                    ~(If Antitrust, then A governs)
                           Q 350 Motor Vehicle                        ~ K64 SSID Title XVI
                           Q 355 Motor Vehicle Product Liability      ~ ~~~ RSI (405(8))
                                                                      Other Statutes
                           Q 360 Other Personatlnjury
                                                                      Q 891 Agricultural Acts
                           Q 362 Medical ?Malpractice
                                                                      Q 893 Environmental Matters
                           Q 365 Produef Liability                    ~ g90 Other Statutory .Actions(If
                           Q 367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                involved)
                           Q 368 Asbestos Piroduct Liability


~ E. Genel•rrl Civi1(Othe~)                               OR               0 F. Pro Se General Civi!
F2eal Property                         Bankruptc~~                                 Federal Tar Suits                               ~ 462 Naturalization
(
~210 band Condemnation                 Q 422 ;lppeal 27 liSC 158                   Q 870 Tales (liS plaintiff or                          Application
Q220 Foreclosure                       Q 423 Witlidrawai 28 t.iSC 157                       defendant)                             Q 465 Other Immigration
Q 230 Rent, Lease &Ejectment                                                       Q 871 1125-'Third Party 26 USC                        .Actions
Q 24U Torts to Land                   Prisoner Petitions                                    7609                                   ~ q'7p Racketeer Influenced
0245 Tort Product Liability                535 lleath Penalt>                                                                             & Con-upt Organization
                                          540 i~9andamus &Other                    Torfeitiu~e/Penatri
Q 290 All ether Re~31 Properly                                                                                                     0~8~ Consumer Credit
                                           Si0 Civil Rights                             625 Drug Related Seizure of
                                                                                   ~                                               Q ~i90 CableJSatellife TV
                                                                                            Propeety 21 USC 887
 Personal ProperCv                    ~555 Prison Conditions
                                                                                        690 C)ther                                 ~g~0 SecuriCies/Commodities/
 Q370 Other fraud                     0560 Civil Detainee —Conditions                                                                     Exchanne
 ~37] Truth in Lending                         of Confinement
                                                                                Other Statutes                                     ~896 Arbitration
 Q380 Other Personal Property
                                                                                Q 37.5 raise Claims :1ct                           ~899 Administrative Procedure
          Damage                      Property Rights
                                                                                ~376 Qui Tam {31 USC                                      A^t/Review or Appeal of
 Q385 Property Damage                 ~ A20 Copyrights
                                                                                        3729(a))                                          Aeency Decision
         Product Liability            ~830 Patent
                                      Q 83~ Patent — Abbreviated ~`cw           ~ 400 State Reapportionment                        Q 9~~ Constitutionality of SfaCe
                                                                                ~ ~3~1 Banks &Banking                                     Statutes
                                              Drug ~~pplication
                                                                                Q ~->0 Commerce/ICC                                Q 890 Other Staturory actions
                                      Q 840 Trademark
                                                                                         Rates/etc.                                       (if not aclministrafive agency
                                                                                []  460 Deportation                                       review or Privacy Act)
                           Case 1:19-cv-02904 Document 1-1 Filed 09/27/19 Page 2 of 2


       G. Habeas Corpus/                       ~ H. Ernploymer:t                                ~ I. FOIA/Privacy Act                         ~ J. Stude~it Loan
          225                                    Discrimi~zation
                                                Q 442 Civil Rights — fimploymenf                 Q 895 Freedom of Ini'ormation Act ~ Q 152 Recovery of Defaulted
  Q 530 Habeas Corpus —General                                                                                                             Student Loan
                                                     (criteria: race, gender/sew,                Q 890 Other Statutory Actions
  Q S10 iYiotion/i'acate Sentence                                                                     (if Privacy Act)                    (excluding veterans)
  Q 463 Habeas Corpus —Alien                          national origin,
        Detainee                                      discrimination, disability, age,
                                                      religion, retaliation)

                                                k(If pro se, select this deck)¢                  *(If pro se, select this deck)

       K. Labor/ERISA                                  Tom. Otl~er Civil Rights                        M. CotttraCt                            Q N. Three-Judge
         ( non-ernpioyment)                                (non-enzployn:erzt)                                                                   Com•t
                                                                                                 C]I10 Insurance
[~ 71.0 Fair Labor Standards Act                  441 Voting (if noC Voting Rights               Q 120 i~Sarine                                Q 441 Civil Rights —Voting
Q 720 Labor/Nlgmt. Relations                           Act)                                      Q ]30 Miller Act                                   (if Voting Ki~hts Act)
[~ 740 Labor Railway Act                         Q X43 housing/Accommodations                    Q 140 Negotiable Instrument
Q 751 Family and Medical                         Q440 Other Civil Rights                         Q 150 Recovery of Overpayment
        Leave Act                                Q 445 Americans ~vlllisabilities —                    & inforcement of
Q 790 Other Labor Litigation                           t:mployment                                     Judgment
Q 791 ~mpl. Ret. Inc. Security Act               Q 446 f4mericans w/Disabilities —               Q 153 Recovery of Overpayment
                                                       Other                                           of Veteran's Benefits
                                                 QA48 Education                                  ~ 160 Stockholder's Suits
                                                                                                 (
                                                                                                 ~]190 Other Contracts
                                                                                                 Q 195 Contract Product Liability
                                                                                                 Q 19G Franchise


   V. ORIGIN
                                                    ~ 4 Reinstated ~ 5'Pransferred      ~ 6 Mu16-district ~ 7 Appeal to                                       Q 8 M~Iti-district
  Q 1 Original        ~ 2 Removed Q 3 Remanded
                                                                     from another         Litigation        District Judge                                      Litigation —
    Proceeding;           from State from Appellate   or Reopened
                                                                     districC (specify)                     from i17a~.                                         Direct File
                          Court      Court
                                                                                                            Jud;;e

                                                                                                                                       13121EF S`fATEMEiV1'OF CAUSG.)
   VI. CAUSE OF ACTION (CPI'E 1'HE U.S. CIVIL STATUTE UNDER WHICH YOU ARE TILING AND ~'VRITE A
                                                                                                             and control
    15 US.C.§ 77q(a)(2),(3) material misrepresentations and omissions; 15 U.S.C. § 78m(a),(b), recordkeeping
                                               CHECK IF Tt~~s IS A CLnsS            DEMAND $                                         Check YES only if demanded in complaint
   VII. REQUESTED IN
                                               ACT~o~ U:~~t~Ex r.a.C.P. 23              JURY DEMAND:                                 YE5~             NO
        COMPLAINT


   VIII. RELATED CASES)                        (See iiutn~ction)                                             NO ~                    If yes, please com}~lete related case form
                                                                                    yES ~
         IF ANY

   nATr::            09/27/2019                     SIGNA"I liRE OF AT1'02\'EY OF RECORll


                                                INS'IRL'C"i-I~NS FOR C0~3PLETII~~G CIVIL COVER 5HFET JS-44
                                                                  Authority for Civil Cover Sheet
                                                                                                                                       pleadings or oth~:r }gapers as required
      The JS-44 civil cover sheet and the information contained herein neither replaces iior supplements tl~e filings and services oY
                                                                                                                               September 1974, is required for the use of tine
 by law, except as provided by local rules of court. 7 his form, approved by the Judicial CanYerence of the United States in
                                                                                                                            Clerk of Court for eac}~ civil complaint tiled.
 Clerk of Court fir the purpose of initiating the civil docket sh~;et ConsegUendy, a civil coEer sheet is submitted to the
 Listed belrn+~ are tips for completing the civil cgver sheet These  tips coincide with the Roman Numerals   on the cover  sheet.

                                                                                                                                               to indicate plaintiff if resident
            1.          Cp1.1N"CY OF RF,SIDENCE OF F[IZS"T LISTF;D PI,AINTIFFIi)EPt NDANT(b) County of residence: Use 1 1001
                                                                                                                                    plaintiff is outside the Cinited States.
                        of W'ashinglun, DC, SSSR3 if'plainiit~l~ is resident of United States but n~~t Washington, DC, and 99999 if
                                                                                                                                           ~s the Basis of Jurisdiction
            III.        C("I~IZENSHIP OF~ ['RINCIP~aL I'r\RT1F:S: This section is completed only if diversity of citize~~ship was selected
                        under Section ll.
                                                                                                                                  the category you select that best
             IV.        CASE ASSIGNMENT' AND NATt ERG Qf~ SUIT:7~he assigi~~~~cnt of a _judge to your case will depend on
                                                                                                                                           select one correspundina
                        represents the pri mary cause of acti,m found in your complaint. You may select only cane category. Y'ou mu t also
                        nature of suit found under the cate~<~ry of the case.
                                                                                                                                   primary cause.
             VI.        CAUSF.OF ACTION: Cite the U.S. Civil Statute wider which you arc filing and write a brief statement of the
                                                                                                                                                 which may be obtained from
             VIII.      RELA"fED CASE(S), iF ANY: Ityn~i indicated that there is a related case., you must complete a related case ionn,
                        the Clerk's Office.
                                                                                                                                           to si~nine tl~e form.
             Because of the need for accurate and can~plete mfonnatioi~, you should ensure zl~e 3ccuraey of the infonna[ion provided prior
